UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2371



DAWN FIGMAN,

                                              Plaintiff - Appellant,

          versus


SPRINT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-01-3)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn Figman, Appellant Pro Se.          Neal Lawrence Walters,
Charlottesville, Virginia; Timothy J. Nieman, RHOADS & SIMON,
L.L.P., Harrisburg, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dawn Figman appeals the district court’s order denying her

Motion for Relief of Judgment Order filed pursuant to Fed. R. Civ.

P. 60.   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Figman v. Sprint, No. CA-01-3 (W.D. Va. Nov. 13, 2002).    We deny

Figman’s motion for leave to amend her informal brief and her

motions for an extension of time.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2